Citation Nr: 1517354	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  08-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2013 before the a Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in August 2013, at which time the Board remanded it for additional development.  In July 2014, the Board reopened the previously denied claims of service connection for a left eye disability, a left knee disability, and a left foot disability and remanded the reopened claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2008 substantive appeal to the Board, via VA Form 9, the Veteran requested to testify at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. § 20.700 (2014).  In March 2013 the Veteran testified before a VLJ who is no longer employed by the Board.  In March 2015, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing, and, in April 2015, he responded that he indeed wants another Travel Board hearing at the RO.

Consideration of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO before a VLJ, as the docket permits.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




